Citation Nr: 0840229	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-19 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Todd M. Berk, Esquire


WITNESS AT HEARING ON APPEAL

The veteran (appellant)


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



REMAND

The veteran had active military service from August 1979 to 
August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which confirmed 
and continued a September 2005 denial of service connection 
for PTSD.   

In March 2008 the veteran appeared at the Philadelphia RO 
travel board hearing and testified before the undersigned 
Veterans Law Judge.  The transcript of that hearing is of 
record.

In May 2006 the veteran submitted further correspondence with 
regard to his claim for service connection for PTSD.  He 
specifically wrote as follows:

I would like to reopen my claim for 
PTSD service-connected[.]  Attached are 
my stressor events.  I am a patient at 
[place] from 3/13/06 to present.

In September 2006 the RO issued a new rating decision denying 
the veteran's claim for service connection for PTSD on the 
grounds that evidence compiled since the September 2005 
decision did not show a clear diagnosis of post-traumatic 
stress disorder; did not include credible supporting evidence 
of the claimed in-service stressor, and did not show a link 
between current symptomatology and the claimed in-service 
stressor.  However, the Board notes that the May 2006 
stressor statement was new and material evidence that was 
submitted within the appeal period for the September 2005 
decision.  See 38 C.F.R. § 3.156(b).  Accordingly, the issue 
on appeal remains one of direct service connection for PTSD 
rather than a request to reopen a previously denied claim.

VA and private treatment records note a pre-service history 
of physical and psychological abuse by the veteran's older 
siblings during the veteran's adolescence.  In addition, the 
veteran testified during his March 2008 Board hearing that he 
was sexually assaulted while in the military.  He reports 
that after a night of drinking aboardship, he departed for 
shore leave, and that soon thereafter he was hit in the head 
with a bottle and passed out.  He testified that when he 
regained consciousness he discovered that a bottle had been 
shoved up his rectum.  He testified that as he was getting up 
"the shore patrol pulled up and they asked [him] what 
happened."  He testified that the shore patrol kept asking 
him for his identification, but that he refused to give it to 
them.  He testified that this incident occurred on August 
30,1980.  He also testified to an additional stressor, as 
follows:

. . . the last incident on the ship . . 
. we had picked up some refugees and I 
was assigned to go down there on their 
boat and put them in a gurney and send 
them back up.  And as I was down there, 
there was a bunch of dead bodies, I 
believe about 6 or 7 refugees were 
still alive.  And the gurney took them 
back up on the ship.  As I was coming 
back on the ship, I was quarantined and 
I was having flashbacks abou the dead 
bodies,I was sweating.  I don't know 
what I came down w, but they kept me 
quarantined for 72 hours and they 
called general quarters and I was 
assigned to the [sic] unit and I got 
mustered up with my group.  The officer 
asked me, petty officer asked me to 
dess up, and I told him I wasn't 
putting the suit on . . . because I was 
already overheated and I didn't know 
what was going on with me.  I think I 
was contaminated or something and I 
refused to put the suit on and I ended 
up going to the staff sergeant.  . . . 
The executive officer told me that it's 
time for me to get discharged, because 
of the incidents all happening in one 
year.

Service treatment records contains no record of any mental 
health complaints or treatment, but service personnel records 
(SPRs) confirm that the veteran was punished in August 1980 
for "failing to report that an assault was in progress;" 
punished in September 1980 for failing "to surrender his 
military I.D. card . . . on or about 1904, 30 Aug 1980;" and 
punished in February 1981 for refusing to get "dressed out 
in impregnated cloathing as he was assigned."  

VA treatment records dated in June 2006 contain a diagnosis 
of "post-traumatic stress disorder (related to childhood 
trauma, exacerbated by military noncombat (peer harassment 
including MST; exposure to dead bodies of [refugees]) and 
civilian trauma (construction accident)."  On the other 
hand, in a letter dated in March 2008 a VA treatment provider 
wrote as follows:

[The veteran] is under my care in the 
Mental Health Clinic of the [facility] 
for Post-Traumatic Stress Disorder 
secondary to military sexual trauma.  
He is seen approximately [number of 
times per month] for supportive and 
cognitive-beavioral psychotherapies.

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements: 

(1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or 
was confronted with an event or events that involved 
actual or a threatened death or serious injury, or a 
threat to the physical integrity of self or others," 
and 

(2) "the person's response [must have] involved intense 
fear, helplessness, or horror."

See Cohen v. Brown, 10 Vet. App. 128, 141 (1997) (quoting 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th Ed. 
1994)).  

In this case no efforts were undertaken to corroborate the 
claimed stressors.  The matter must therefore be remanded for 
further development.  38 C.F.R. § 3.159(c); see also M21-1MR, 
Part IV, Subpart ii, Chapter 1, Section D.  Since the claims 
file is being returned it should be updated to include VA 
treatment records compiled since December 2007.  See 38 
C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992).  The Board also notes correspondence dated in 
February 2008, in which the veteran's attorney requested that 
VA assist in obtaining the veteran's pre-service psychiatric 
records, which has not been done.  See 38 C.F.R. § 3.159 
(c)(1).

In addition to the foregoing, a decision letter dated in 
December 2007 confirms that the veteran was granted Social 
Security disability benefits effective November 21, 2006.  
However, the medical records upon which this decision was 
based are not of record.  On remand these records must be 
requested and associated with the claims file.  In addition, 
since the case is being returned, and in light of VA and 
private treatment records which show a current diagnosis of 
PTSD, the veteran should be scheduled for a compensation and 
pension examination.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Associate with the claims folder any VA 
medical treatment records pertaining to the 
veteran dating from December 4, 2007.  If 
no such records exist, that fact should be 
noted in the claims file.  

2.  Also attempt to obtain pre-service 
psychiatric treatment records from Albert 
Einstein Medical Center in Philadelphia, 
Pennsylvania, provided that any necessary 
authorization forms are completed.  

3.  Contact the appropriate service 
department for verification of stressor 
information.  At a minimum, Navy deck logs 
for the USS WHITE PLAINS for the time 
period of January 20, 1981, to February 21, 
1981, must be requested or reviewed to 
corroborate the veteran's report of a 
maritime incident involving dead bodies and 
rescued refugees.  

4.  The RO should also contact the 
Commander, Fleet Activities Yokosuka and 
request any information that the Security 
Department may have regarding an assault 
aboard Fleet Activity Yokosuka involving 
the veteran that took place on August 30, 
1980. 

5.  Contact the Social Security 
Administration and request a copy of the 
medical records upon which the veteran's 
Social Security disability benefits are 
based.  The originating agency should take 
steps to ensure that these records are 
associated with the claims file before the 
case is re-adjudicated.

6.  Prepare a report detailing the nature 
of any stressor which it finds to be 
corroborated by the record.  This report 
must include the August 30, 1980, incident 
which resulted in a head injury to the 
veteran as documented in SPRs.  This report 
is then to be added to the claims file.  
See, e.g., M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section D.

7.  Schedule the veteran for a psychiatric 
examination, which includes evaluation for 
PTSD.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.  All indicated 
tests should be performed, and all findings 
should be reported in detail.  

With regard to evaluation for PTSD, the RO 
is to inform the examiner that only the 
stressor(s) which have been verified may be 
used as a basis for a diagnosis of PTSD.  
If a diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify (1) whether a stressor found to be 
verified by the record (such as the August 
30, 1980 incident which resulted in a head 
injury to the veteran) was sufficient to 
produce PTSD; and (2) whether it is less 
likely than not (less than a 50 percent 
probability) or at least as likely as not 
(50 percent probability or greater)  that 
there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record and found sufficient to 
produce PTSD by the examiner. 

NOTE:  If the examiner finds, based on the 
examiner's review of the file and expertise 
in the subject matter area, that a current 
PTSD disorder preexisted the veteran's 
entry into service, the examiner must 
explain why and opine as to whether the 
preexisting disorder was aggravated (i.e., 
permanently increased in disability) beyond 
the natural progression of the disease 
during active military service.  

A complete rationale for all opinions 
proffered must be included in the report 
provided.

8.  Re-adjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement of 
the case and be afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




